DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2015/070978 filed 01/19/2015, which claims benefit of the Chinese Application No. CN201410307023, filed 06/30/2014, has been received and acknowledged. 

Claim Interpretation
For examination purposes the examiner has included a table (Table II) at the end of this office action comparing the limitations and selected features of all the currently pending claims compared to the primary reference used within the rejections that follow.

Tempered Sorbite
The instant claims use the terminology “tempered sorbite” within Claims 1, 4, and 5. However, as evidenced by Sugino (U.S. Patent No. 4,375,995, previously cited), the term tempered sorbite is an obsolete term for tempered martensite (column 3, lines 28-36). Thus, the term tempered sorbite will be considered to be synonymous and interchangeable with the commonly understood tempered martensite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN-102747272, previously cited) in view of Valdez (U.S. 2014/0272448, previously cited). 

Regarding Claim 1, Claim 4, and Claim 5, Gao teaches an ultrahigh strength and ultrahigh toughness oil casing pipe, consisting essentially of the following chemical elements in mass percentages listen below in Table I (Pages 1-2). 





Table I - The composition of the instant claim compared to that of Gao in (CN-102747272).
Chemical Component
Instant Claim 1
(Wt %)
CN-102747272
(Wt %)
Carbon (C) 
0.12 - 0.18
0.1 - 0.5
Silicon (Si)
0.01 - 0.4
0.1 - 3.0
Manganese (Mn)
1.1 - 1.6
1.2 - 5.0
Chromium (Cr)
0.1 - 0.4
0 - 1.8
Molydenum (Mo)
0.2 - 0.5
0.1 - 1.0
Niobium (Nb)
0.02 - 0.04
0.001 - 0.1
Titanium (Ti)
0.02 - 0.05
0.01 - 1.0
Boron (B)
0.0015 - 0.005
0.001 - 0.1
Aluminum (Al)
0.01 - 0.05
0.001 - 2.0
Calcium (Ca)
0.0005 - 0.005
0.001 - 0.1
Nitrogen (N)
≤ 0.008
0.001 - 0.1
Vanadium (V)
0 - 0.1
0.01 - 1.0
Iron (Fe) and unavoidable impurities 
Balance
Balance


Further, the claim recites “with the proviso of 0<(Ti-3.4N)≤0.02%”. The composition of Gao satisfies this condition as shown in calculations (6) through (8).
 0% < (Ti-3.4N) ≤ 0.02%                                                    (6)
Ti - 3.4(N)                                                                 (7)
(0.01 - 1.0) - 3.4(0.001 - 0.1) = -0.33 - 0.9966                                   (8)
The various iterations of calculation (8) are shown below within calculations (9) through (12) to support and show the entirety of the range of (7) within Gao as being between -0.33 to 0.9966
(0.01) - 3.4(0.1) = -0.33                                                     (9)
(0.01) - 3.4(0.001) = 0.0066                                                 (10)
(1.0) - 3.4(0.001) = 0.9966                                                 (11)
(1.0) - 3.4(0.1) = 0.66                                                    (12)

Further, the claim recites “with the proviso of Ti/B ≥ 10”. The composition of Gao satisfies this condition as shown in calculations (9) through (10).
 Ti/B ≥ 10                                                                  (13)
(0.01 - 1.0) / (0.001 - 0.1) = 0.1 - 1000                                               (14)
The various iterations of calculation (10) are shown below within calculations (11) through (14) to support and show the entirety of the range of (10) within Gao as being between -0.1 to 1000.
 (0.01) / (0.001) = 10                                                     (15)
(0.01) / (0.1) =  0.1                                                      (16)
(1.0) / (0.001) =  1000                                                   (17)
(1.0) / (0.1) =  10                                                      (18)

However, Gao is silent to the microstructure of the ultrahigh strength and ultrahigh toughness oil casing pipe consisting essentially of tempered sorbite, i.e., tempered martensite. 
Valdez teaches materials and methods for producing high performance coiled tubing (abstract). Valdez teaches a structure consisting essentially of tempered martensite (paragraph [0042]). Valdez teaches that tempered martensite (i.e., tempered sorbite) is more suitable to produce ultrahigh strength grade material without costly alloying additions and that when comparing the structures containing bainite, tempered martensite improves the sulfide stress cracking resistance (paragraphs [0043]-[0044]), a common issue within the natural gas and crude oil industries. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao by incorporating a sorbite phase (i.e., a tempered martensite phase) with the motivation of improving the sulfide stress cracking resistance as taught by Valdez. 
With respect to the oil casing pipe possessing a yield strength of ≥ 1050 MPa, a tensile strength of ≥ 1090 MPa, a 0°C lateral impact work being ≥ 128 J, an elongation of ≥ 23%, and a ductile-brittle transition temperature being ≤ -60°C as given within Claim 1, a yield strength of 1034-1241 MPa, a tensile strength of ≥ 1103 MPa, a 0°C lateral impact work being ≥ 120 J, an elongation of 20%-30%, and a ductile-brittle transition temperature being ≤ -70°C as given within Claim 4, a yield strength of 1069-1276 MPa, a tensile strength of ≥ 1138 MPa, a 0°C lateral impact work being ≥ 120 J, an elongation of 20%-25%, and a ductile-brittle transition temperature being ≤ -60°C as given within Claim 5, the examiner presents the following. Valdez teaches a treatment step wherein the material is held at an austenitizing temperature within the range of 900°C-1000°C, followed by hardening, and subsequent tempering in the range of 550°C-720°C (paragraph [0016]). Valdez does not teach the amount of time these steps are performed for, however, Valdez does teach the microstructure consisting essentially of tempered martensite (paragraph [0042]). Thus, since the treatment temperatures and resulting microstructure are substantially similar, the holding times of Valdez must therefore also be substantially similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. Furthermore, with respect to aforementioned properties, the examiner points out that if one uses the microstructure and heat treatment processes of Valdez with the composition of Gao, one would appreciate that process and structure of Gao as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the aforementioned properties disclosed within Claim 1, Claim 4, and Claim 5, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



Table II -  A comparison of all instant claims and selected limitations compared to Gao (CN-102747272).
Chemical Component
Instant Claim 1
Instant Claim 4
Instant Claim 5
Gao (CN-102747272)
Carbon (C) 
0.12 - 0.18
0.12 - 0.18
0.12 - 0.18
0.1 - 0.5
Silicon (Si)
0.01 - 0.4
0.01 - 0.4
0.01 - 0.4
0.1 - 3.0
Manganese (Mn)
1.1 - 1.6
1.1 - 1.6
1.1 - 1.6
1.2 - 5.0
Chromium (Cr)
0.1 - 0.4
0.1 - 0.4
0.1 - 0.4
0 - 1.8
Molydenum (Mo)
0.2 - 0.5
0.2 - 0.5
0.2 - 0.5
0.1 - 1.0
(Nb)
0.02 - 0.04
0.02 - 0.04
0.02 - 0.04
0.001 - 0.1
(Ti)
0.02 - 0.05
0.02 - 0.05
0.02 - 0.05
0.01 - 1.0
(B)
0.0015 - 0.005
0.0015 - 0.005
0.0015 - 0.005
0.001 - 0.1
(Al)
0.01 - 0.05
0.01 - 0.05
0.01 - 0.05
0.001 - 2.0
(Ca)
0.0005 - 0.005
0.0005 - 0.005
0.0005 - 0.005
0.001 - 0.1
(N)
≤ 0.008
≤ 0.008
≤ 0.008
0.001 - 0.1
(V)
0 - 0.1
0 - 0.1
0 - 0.1
0.01 - 1.0
(Fe) and unavoidable impurities 
Balance
Balance
Balance
Balance
Proviso #1
0<(Ti-3.4N)≤0.02%
0<(Ti-3.4N)≤0.02%
0<(Ti-3.4N)≤0.02%
-0.33%<(Ti-3.4N)≤0.9966%
Proviso #2
Ti/B≥10
Ti/B≥10
Ti/B≥10
0.1 - 1000
Yield Strength 
≥ 1050 MPa
1034-1241 MPa
1069-1276 MPa
400-2000
Tensile Strength
≥ 1090 MPa
≥ 1103 MPa
≥ 1138 MPa
500-2500
0°C LCIW
≥ 128J
≥ 120J
≥ 120J
≥ 30J/cm2
Elongation
≥ 23%
20%-30%
N/A
20%-30%
Duct-Brit. Trans. Temp.
≤ -60°C
≤ -70°C
≤ -60°C
Silent



Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, and 4-5 under 35 U.S.C. § 103 over Gao (CN-102747272) in view of Valdez (U.S. 2014/0272448) have been fully considered but are not persuasive. 
Applicant argues that comparative Examples B2, and B4 within Table 3 of the instant application represent compositions disclosed by Gao and do not exhibit the recited mechanical properties of claim 1 and possess compositional feature of which do not meet to provisos recited within claim 1. 
The examiner is not persuaded by this argument however, as Examples B2 and B4 possess compositional ranges (e.g., 0.1% C within B2; or a (Ti-3.4N) value of less than 0) outside of that relied on by Gao, and are therefore not considered to invalidate Geo as applicable prior art in meeting the ranges recited within the instant claims. 
Applicant argues that Gao provides broad ranges of Ti and N and that it would not have been obvious for one skilled in the art to particularly choose Ti-3.4N using narrower ranges. The examiner is not persuaded by this argument and points out that MPEP 2144.05 (1) recites:

However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Thus, with this understanding established, the examiner further points to the 2144.08 (Obviousness of Species When Prior Art Teaches Genus), specifically section (II)(A)(4)(c) of which recites 

Consider any teachings of a "typical," "preferred," or "optimum" species or subgenus within the disclosed genus. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904.

Thus, the examiner has presented Valdez of which provides motivation as to why one of ordinary skill before the effective filing date of the claim invention would be motivated to produce an identical microstructure (i.e., tempered martensite or tempered sorbite). Specifically because within the natural gas and crude oil industries, this structure improves sulfide stress cracking resistance.
Lastly, the examiner presents the following from the same section:

In making an obviousness determination, Office personnel should consider the number of variables which must be selected or modified, and the nature and significance of the differences between the prior art and the claimed invention. See, e.g., In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992).

Thus, the only variables within the proviso of 0 < (Ti-3.4N) ≤ 0.02% are the amount of titanium and the amount of nitrogen. The examiner asserts that it would have been well within the ordinary skill of one within the art to determine the optimum amounts of both of these components, or at the very least nitrogen as this component in particular is well known within the art to form undesirable nitrides when present in high amounts.  

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735